Chase, Ch. J.
The Court are of opinion, that if the jury find the facts stated by the plaintiff, and that Daniel Dulany and Company have been in possession *186of the land described in the deed from Robert Chapman to Daniel Dulany and Company, from the date of the deed to within seven years last past, that then the copy of the deed from John Yate to Robert Chapman, with the said facts, are sufficient evidence to induce the jury to presume and find a deed from John Yate to Robert Chapman, for the land described in the deed from Robert Chapman to Daniel Dulany and Company.
Ajudgment entered on a verdict ibr the plaintiff iii ejectment for land described to be* gin at a point (not located on the plots,) to be found by running a certain Une &e being ibr land not described by any particular location on the plots, hut which was included within the plaintiff5» pretensions
The Court are also of opinion, that the said copy is entitled to no more weight or credit than a copy taken by a private person.
Verdict. The jury find, “that the beginning of Yates his Forbearance, the land mentioned in the declaration, is at the ppint to be found by running from the red letter B, as marked on the plots, N. 4¼° W. 160 perches; that from thisjpoi'nt the said land called Fates his Forbearance is 'to be located, according to the courses and distances expressed in the patent for the said land, with an allowance for variation of 4¼ degrees; and the jury find for the plaintiff all the land within the lines of the land called Yates ids Forbearance, as so located.”
Motion by the defendants in arrest of judgment. Reasons: “That no judgment ought to be given upon the verdict, because there is no finding in the said verdict sufficiently certain to authorise the court to give a judgment.”
The motion was continued by the court until the. present term, (October 1801,) when it was withdrawn by the defend ants’ counsel, and a judgment was entered Upon the verdict for the plaintiff, for possession, &c.